Citation Nr: 0326150	
Decision Date: 10/02/03    Archive Date: 10/15/03

DOCKET NO.  00-08 774	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.  


REPRESENTATION

Appellant represented by:	Mississippi State Veterans 
Affairs Board


INTRODUCTION

The veteran had active military service from August 1952 to 
August 1954 and from November 1954 to October 1957.

This matter comes to the Board from a February 2000 rating 
action that denied service connection for an acquired 
psychiatric disability.  In January 2002, the Board remanded 
this case for further development.

Statements by the veteran received in January 2002 could be 
construed as a claim for increased rating for his service-
connected duodenal ulcer disease and/or a claim of service 
connection for additional gastrointestinal disease; these 
matters are referred to the RO for any action deemed 
appropriate.  


REMAND

The January 2002 Board remand requested, in pertinent part, 
that the veteran be afforded a VA examination to determine 
the etiology of any psychiatric disability present.  The VA 
examination report of March 2003 includes a mental status 
interview and diagnoses of psychiatric disability, but does 
not offer an etiology opinion as requested in the January 
2002 remand.  The Board must ensure that the development 
requested in its remands is performed.  See Stegall v West, 
11 Vet. App. 268 (1998).  In Stegall the Court noted that a 
remand by the Board confers on the veteran or other 
claimant, as a matter of law, the right to compliance with 
the remand orders.  

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, No. 02-
7007, -7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003), the 
United States Court of Appeals for the Federal Circuit 
invalidated the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1).  
The Court made a conclusion similar to the one reached in 
Disabled Am. Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  The court found that the 30-
day period provided in § 3.159(b)(1) to respond to a VCCA 
duty to notify is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.  Therefore, since this 
case is being remanded for additional development or to cure 
a procedural defect, the RO must take this opportunity to 
inform the appellant that notwithstanding the information 
previously provided, a full year is allowed to respond to a 
VCAA notice.  



Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO must review the claims file and 
ensure that all VCAA notice obligations 
have been satisfied in accordance with the 
recent decision in Paralyzed Veterans of 
America v. Secretary of Veterans Affairs, 
as well as 38 U.S.C.A. §§ 5102, 5103, and 
5103A, (West 2002), and any other 
applicable legal precedent. 

2.  The claims folder should be referred 
to the examiner who conducted the March 
2003 VA examination.  The examiner is 
requested to offer an opinion, based on a 
review of all the evidence, as to whether 
it is more likely, less likely or as 
likely as not that any psychiatric 
disability is related to the veteran's 
active service or secondary to his 
service-connected duodenal ulcer disease.  
All findings, and the reasons and bases 
therefore, should be set forth in a clear 
and logical manner on the examination 
report.  

3. Thereafter, the RO should readjudicate 
the veteran's claim of service connection 
for an acquired psychiatric disability.  
If the benefit sought on appeal remains 
denied, the veteran and his representative 
should be provided a supplemental 
statement of the case (SSOC) and provided 
an appropriate period of time for 
response.  Thereafter, the case should be 
returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


		
	THOMAS J. DANNAHER
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2003).




